Citation Nr: 1017684	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1977 to 
April 1979.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In a November 2007 decision, the 
Board found that reconsideration of prior denials by the RO 
was appropriate based on the receipt of additional service 
records; however, the Board ultimately denied the underlying 
claims of service connection.  The Veteran appealed the 
Board's adverse decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2008, the 
parties to the appeal filed a Joint Motion to Vacate and 
Remand the November 2007 Board denial.  A September 2008 
Order of the Court granted the Joint Motion and vacated and 
remanded the Board's decision for re-adjudication.  In 
January 2009, the Board remanded the claims for further 
notification and re-adjudication, pursuant to the September 
2008 Joint Motion.  The Appeals Management Center (AMC) 
completed the required notification and re-adjudicated the 
Veteran's claims, again denying them via a March 2010 
supplemental statement of the case (SSOC). 

The Board notes that on remand, the AMC attempted several 
times to reach the Veteran with correspondence sent to 
several addresses, all but one of which were returned as 
undeliverable.  The record shows, however, that the 
corrective notice letter sent to the Veteran in November 2009 
was not returned as undeliverable.  The AMC sent the March 
2010 SSOC to the Veteran's last known address-the address to 
which the November 2009 correspondence appears to have been 
successfully mailed.  The SSOC was returned to the AMC in 
April 2010 as undeliverable.  However, the Veteran has not 
informed VA of any further change of address.  Thus, as a 
result of the Veteran's apparent move from his last-known 
address, the Veteran was not provided notice of the re-
adjudication of his case via the March 2010 SSOC.  The Board 
will nevertheless proceed to adjudicate the case based on the 
evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (duty to assist is not a one-way street; a Veteran 
cannot passively wait for help where he may or should have 
essential information).


FINDING OF FACT

The Veteran does not have a right knee disability or a left 
knee disability that is attributable to his military service.


CONCLUSION OF LAW

The Veteran does not have a right knee disability or a left 
knee disability that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a November 2003 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the November 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO also notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2003 
notice letter.

The Board further notes that although notice regarding an 
award of an effective date or rating criteria was not 
provided to the Veteran until after the initial adjudication 
of his claim, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007), the Veteran was provided such notice via a May 
2006 letter, after which the AMC re-adjudicated his claims.  
The Board thus does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  "[T]he appellant [was] provided 
the content-complying notice to which he [was] entitled" on 
the questions now before the Board.  Pelegrini, 18 Vet. App. 
at 122.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of his post-service 
treatment at the Clement J. Zablocki Veterans Affairs Medical 
Center (VAMC) in Milwaukee, Wisconsin.  The Veteran was 
provided VA medical examination in April 2005; report of that 
examination has been associated with the claims file.  In 
that connection, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination obtained in this case is 
adequate, as it is predicated on consideration of all of the 
pertinent evidence of record, to include the statements of 
the Veteran, and documents that the examiner conducted a full 
physical examination of the Veteran.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claims on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The RO and the AMC 
have sought records of the Veteran's claimed treatment at the 
North Chicago VA Medical Center, but have been unable to 
procure any records from the facility.  The AMC entered a 
formal finding of unavailability in September 2009, pursuant 
to 38 C.F.R. § 3.159(e) (2009), and notified the Veteran of 
the efforts VA had made to obtain his records via a letter 
mailed in November 2009.  The Veteran was also notified in 
November 2009 that he is ultimately responsible for procuring 
the records and that his claims would be decided based on the 
evidence of record if the records are unavailable.  
Additionally, the Veteran and his representative have both 
submitted written argument.  Neither the Veteran nor his 
representative has alleged that there are any outstanding 
records probative of the claims on appeal that need to be 
obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifest to a degree of 10 percent or more during the one-
year period following a Veteran's separation from active 
service, notwithstanding that there is no in-service record 
of the disorder.  38 U.S.C.A. § 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran's service treatment records reflect that report 
of medical history and report of medical examination 
conducted pursuant to his entrance into service reflect no 
identification of or treatment for any knee disabilities.  
However, relevant service treatment records reflect that the 
Veteran was treated in December 1977 for pain in his left 
knee.  At that time, the medical officer diagnosed 
chondromalacia of the left knee and prescribed quadriceps 
exercise and a temporary cessation of running and jumping.  
The Veteran did not return for follow-up treatment.  The 
records also reflect that in January 1979, the Veteran was 
treated for edema in the left knee and increased mobility of 
the left patella.  The record of medical care reflects the 
Veteran's report that he fell directly on his left knee 
during a reactionary drill.  He was treated with bandaging, 
aspirin, and hot soaks and prescribed light duty for three 
days.  After this initial treatment, the Veteran did not 
return for follow-up care for the left knee injury.  No 
separation medical examination or report of medical history 
pursuant to the Veteran's release from active duty is 
associated with the file.

Post-service medical records obtained by VA reflect that the 
Veteran complained of bilateral knee pain during visits to 
the Milwaukee VAMC in September and December 2003.  At an 
examination in September 2003, the treating physician noted 
the Veteran's report that he fell during service and landed 
on his knees, injuring both knees.  The examiner also noted 
the Veteran's complaints of bilateral knee pain, swelling, 
and popping.  Examination revealed some tenderness in both 
knees and "minimal" crepitation in the joints but found a 
full range of motion bilaterally.  The examiner diagnosed 
bilateral osteoarthritis and prescribed pain medication.  
Subsequent treatment records from December 2003 contain no 
further diagnosis.  Additionally, medical records from the 
Milwaukee VAMC from 1988 to 1991 reflect no complaints of or 
treatment for either knee.  

At an April 2005 VA examination, the examiner reviewed the 
Veteran's claims file and reported history, and conducted 
physical and radiological examinations.  The examiner noted 
the Veteran's complaints of bilateral knee pain and his 
contention that he injured both knees in a fall that occurred 
during service.  The examiner also noted that the Veteran's 
service treatment records contained a diagnosis of 
chondromalacia of the left knee and documentation of an 
injury to the left knee resulting from an in-service fall.  
Physical examination of the Veteran revealed full bilateral 
muscle strength and full range of motion with no crepitus.  
The examiner also noted tenderness in the knee joints but 
found no instability in the joints.  Radiological examination 
revealed mild bilateral degenerative joint disease.  In his 
diagnosis, the examiner acknowledged that the Veteran had 
been diagnosed with chondromalacia of the left knee while in 
service but opined that the "service connected 
chondromalacia does not cause degenerative arthritis."  (The 
Board here notes that the examiner's use of the phrase 
"service connected chondromalacia" does not indicate that 
the Veteran has a current diagnosis of chondromalacia of the 
left knee.  To the contrary, there is no such diagnosis in 
the examiner's report; the phrase was used simply to note 
that such an assessment was made in the service record.)  The 
examiner further concluded that the Veteran suffered from 
osteoarthritis, not traumatic arthritis, and stated 
specifically that the Veteran's in-service fall "did not 
cause or aggravated [sic] osteoarthritis."  

The Veteran has contended that while in service, he fell from 
a standing position and landed directly on both knees, 
injuring both knees in the fall.  The Veteran is competent to 
provide testimony concerning factual matters of which he has 
first-hand knowledge (i.e., falling and striking his knees).  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (the 
Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical 
evidence is silent as to complaints or treatment for the 
relevant disability or symptoms); see also Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In this case, however, 
the VA examination reflects a diagnosis of bilateral 
osteoarthritis not caused by any in-service injury.  The 
examiner specifically stated that the Veteran's current 
osteoarthritis is not due to a prior trauma.  The Veteran has 
thus provided no evidence of a medical nexus between his 
currently diagnosed right knee disability and the in-service 
injury to his right knee. 

With respect to the Veteran's left knee disability, the Board 
acknowledges that the Veteran's service treatment records 
reflect a diagnosis of chondromalacia and an injury to the 
left knee during service.  The Board also notes that since 
his separation from service, the Veteran has been treated for 
pain in his knees, as reflected in his VAMC medical records 
and discussed above.  The Veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge.  See Barr, supra.  He is not competent, 
however, to say that any current disability is attributable 
to any injury he may have suffered while in service.  The 
Board finds compelling the VA medical examiner's diagnosis 
that the Veteran suffers not from traumatic arthritis but 
from osteoarthritis, which the examiner found was not the 
result of the Veteran's time in service.  The Board also 
finds persuasive the examiner's finding that the Veteran's 
current osteoarthritis is not related to the in-service 
occurrence of chondromalacia.  There is thus no competent 
medical evidence in the file to establish a nexus between the 
Veteran's service and his currently diagnosed knee 
disability.

Thus, when weighing the evidence of record, the Board finds 
the medical opinion of the VA examiner probative on the 
question of medical nexus with respect to any relationship 
between the Veteran's current disabilities and his active 
military service.  In so finding, the Board acknowledges, as 
discussed above, that the Veteran has a current bilateral 
knee disability, diagnosed as osteoarthritis, but reiterates 
that the VA examiner's opinion was based on a review of the 
claims file, the Veteran's reported history, and a physical 
and radiological evaluation.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under these circumstances, the claims for service connection 
for a right knee disability and for a left knee disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


